Citation Nr: 1510645	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-16 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29, based on hospital treatment in excess of 21 days for a service-connected disability.

[The issues of entitlement to an initial rating in excess of 30 percent for cephalgia, whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disability, and a total rating based on individual unemployability due to service-connected disability, will be addressed in a separate Board decision.]


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


REMAND

In December 2014, the Veteran submitted a VA Form 9, substantive appeal, with respect to the issue of entitlement to service connection for the residuals of a traumatic brain injury.  Therein, the Veteran requested a Board hearing.  To date, the Veteran has not been provided the requested hearing.  As such, the Board finds that a remand is required in order to provide the Veteran the opportunity to present testimony at a Board hearing.  See 38 C.F.R. §§ 20.700 (2014).

With respect to the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29, based on hospital treatment in excess of 21 days for a service-connected disability, this issue is inextricably intertwined with issues being remanded in a separate Board decision.  As such, the Board finds that remanding this issue is required for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for videoconference Board hearing, to be held at the earliest opportunity available.  The RO must notify the Veteran of the date, time, and location of the hearing, and put a copy of this letter in the Veteran's claims file.  Once he has been afforded the requested Board hearing, or in the event that he withdraws his hearing request or fails to appear, the file must be returned to the Board.

2.  The RO must re-adjudicate the Veteran's claim of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29, based on hospital treatment in excess of 21 days for a service-connected disability, contemporaneous to the issues being remanded in the separately issued Board decision (i.e., the issues of entitlement to an initial rating in excess of 30 percent for cephalgia, to reopen the claim of entitlement to service connection for a psychiatric disability, and a total rating based on individual unemployability due to service-connected disability).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

